Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statement submitted on April 22, 2020 has been considered by the examiner and made of record in the application file.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                       
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


             Claim elements: 
                        “output interface”, “driving component” (claim 9)
		“output interface”, “driving component” (claim 11)
are limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses non-structural terms of “output interface” and “driving component” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 9 and 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 12-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PGPUB 2015/0054908 A1).

claim 1.  Lee discloses method for controlling an image acquisition component, comprising: 
responsive to that a terminal comprising a movable image acquisition component receives an activating instruction for the image acquisition component, obtaining acquired data acquired by a proximity sensor (P-sensor), the image acquisition component being capable of moving in and out of the terminal under driving of a driving component of the terminal (fig. 1, paragraphs 10, 46, 48, 49, read as a photographing apparatus having a voice call button.  A sensor unit senses information about a distance of the digital camera to an object, where the digital camera having a voice call function is performing a voice call, the sensor unit uses the proximity sensor to determine the distance to the user or other object, thereby determining whether a protrusion distance of the barrel is available in order to shift the barrel in and out of the main body); 
determining whether there is an obstacle in a preset range of the terminal based on the acquired data (paragraphs 10, 46, 48, 49, read as determining the distance to the user or other object, thereby determining whether a protrusion distance of the barrel is available in order to shift the barrel in and out of the main body); and 
in a case that there is the obstacle in the preset range of the terminal, forbidding the activating instruction to be executed, and keeping the image acquisition component at a first position in the terminal (paragraphs 10, 46, 48, 49, read as based on the determining above, when in the voice call mode and the predetermined distance is not available, the barrel is not protruded).

	Consider claims 2, 9, and 16 and as applied to claims 1, 8, and 15, respectively.  Lee discloses in a case that there is no obstacle in the preset range of the terminal, sending the activating instruction to the driving component; and driving, by the driving component based on the activating instruction, the image acquisition component to move from the first position in the terminal to a second position outside the terminal (paragraphs 46, 61). 
	Consider claims 5, 12, and 18 and as applied to claims 1, 8, and 15, respectively.  Lee discloses in a case that there is the obstacle in the preset range of the terminal, obtaining stay time of the obstacle within the preset range; wherein the forbidding the activating instruction to be executed and keeping the image acquisition component at the first position in the terminal in a case that there is the obstacle in the preset range of the terminal comprises: responsive to that the stay time is greater than a preset time threshold, forbidding the activating instruction to be executed and keeping the image acquisition component at the first position in the terminal (paragraphs 10, 46, 48, 49). 
	Consider claims 6, 13, and 19 and as applied to claims 1, 8, and 15, respectively.  Lee discloses wherein obtaining the acquired data acquired by the P-sensor comprises: performing, by the P-sensor, data acquisition in the preset range of the terminal to obtain the acquired data; sending, by the P-sensor, the acquired data to a sensor hub service; and obtaining, by a driving service, the acquired data from the sensor hub service; wherein the determining whether there is the obstacle in the preset range of the terminal based on the acquired data comprises: 
	Consider claims 7, 14, and 20 and as applied to claims 1, 8, and 15, respectively.  Lee discloses wherein the terminal comprises at least two P-sensors of which orientations of sensing surfaces are different, and the method further comprises: in a case that an image acquisition surface of the image acquisition component faces a first surface, activating the P-sensor corresponding to the first surface; and responsive to that it is detected that the image acquisition surface of the image acquisition component turns from the first surface to a second surface, activating the P-sensor corresponding to the second surface to keep the sensing surface of the P-sensor and the image acquisition surface of the image acquisition component face the same surface (paragraphs 10, 46, 48, 49). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPUB 2015/0054908 A1) in view of Park et al. (US PGPUB 2012/0113279 A1, hereinafter Park).
Consider claims 3, 10, and 17 and as applied to claims 1, 8, and 15, respectively.  Lee discloses the claimed invention but fail to teach in a case that there is the obstacle in the preset range of the terminal, obtaining a brightness parameter acquired by a light sensor; wherein the forbidding the activating instruction to be executed and keeping the image acquisition component at the first position in the terminal in a case that there is the obstacle in the preset range of the terminal comprises: responsive to that the brightness parameter is less than a preset brightness threshold, forbidding the activating instruction to be executed and keeping the image acquisition component at the first position in the terminal. 
However, Park teaches in a case that there is the obstacle in the preset range of the terminal, obtaining a brightness parameter acquired by a light sensor; wherein the forbidding the activating instruction to be executed and keeping the image acquisition component at the first position in the terminal in a case that there is the obstacle in the preset range of the terminal comprises: responsive to that the brightness parameter is less than a preset brightness threshold, forbidding the activating instruction to be executed and keeping the image acquisition component at the first position in the terminal (paragraphs 12, 62).

	Consider claims 4 and 11 and as applied to claims 3 and 10, respectively.  Lee discloses the claimed invention but fails to teach responsive to that the brightness parameter is greater than the preset brightness threshold, sending the activating instruction to the driving component; and driving, by the driving component based on the activating instruction, the image acquisition component to move from the first position in the terminal to a second position outside the terminal. 
	However, Park teaches responsive to that the brightness parameter is greater than the preset brightness threshold, sending the activating instruction to the driving component; and driving, by the driving component based on the activating instruction, the image acquisition component to move from the first position in the terminal to a second position outside the terminal (paragraphs 12, 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Park into the invention of Lee in order to prevent damage to a body tube or a lens, even if a camera is dropped, by determining an abnormal state through an analysis of input images, and taking measures to protect the body tube.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        March 24, 2021